DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wells on 8/23/2022.
The application has been amended as follows: 
Claim 13 lines 1-2 replace “is a drug, including” with –comprises—
Claim 14 lines 1-2 replace “is a body fluid sample including”  with –comprises—
Claim 16 line 4 replace “SERS active” with –SERS-active—
Claim 20 line 3 replace “SERSactive” with –SERS-active—
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a kit (and method for detecting an analyte) for determining an analyte in a sample comprising: (a) a sampling device configured for taking up a sample containing an analyte, wherein the sampling device comprises a sample matrix; and (b) an analysis device, comprising: a first region which is configured for introducing the sampling device; and a second region which is configured for detecting the presence and/or amount of the analyte in said sample via surface enhanced Raman spectroscopy, wherein said regions are interconnected by at least one processing stage which is located downstream from the sample matrix with respect to an intended flow direction of a fluid and which processing stage makes it possible to process the fluid which contains an analyte eluted from the sample matrix while the fluid and the analyte contained by the fluid are passed from the first region to the second region within the analysis device.  The closest prior art of record, Burrell teach a SERS device for detecting analytes in a sample, but Burrell fails to teach a processing stage downstream of the sample matrix with respect to an intended flow direction of a fluid.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798